 

November 19, 2001

 

 

 

Mr. Thomas Anderson
988 Stonington Drive
Arnold, Maryland 21012
USA


Dear Tom:

This letter (the "Letter Agreement") is an offer of certain terms and conditions
relating to your resignation from employment with Alpharma Inc. (the "Company"),
the U.S. Pharmaceutical Division of Alpharma and Alpharma USPD Inc. (together
the "Alpharma Group"). This letter will supercede the terms and conditions of
the letter agreement dated January 13, 1997 between the Company and you.

 1.  You confirm your resignation from all officer and director positions with
     the Alpharma Group effective as of October 31, 2001. You shall continue as
     an employee of the Alpharma Group until January 15, 2002, at which time,
     without further action on your part or the part of the Alpharma Group, your
     resignation as an employee of each entity in the Alpharma Group shall be
     fully effective. From October 31, 2001 through January 15, 2002, you agree
     to be available to the management of the Alpharma Group as a consultant at
     the Owings Mills offices of the Alpharma Group and by telephone to provide
     such services and cooperation as the Company and its officers shall
     reasonably request. It is agreed and understood that the resignations, both
     as a director and officer and as an employee, in accordance with the
     provisions of this paragraph shall be irrevocable upon your acceptance of
     and the effectiveness of this Letter Agreement.
 2.  Subject to the terms of this Letter Agreement:
      a. The USPD Group shall pay the following to you:
     
         (i) Your full salary (at an annual rate of $505,000 per annum) from
         October 31, 2001 through January 15, 2002, plus all fringe benefits in
         the form available to you immediately prior to October 31, 2001,
         including, without limitation, the accrual of vacation through January
         15, 2002, on the terms such benefits were then being provided to you;
     
         (ii) An amount equal to $505,000 per annum for the period from January
         16, 2002 through January 15, 2004 (the "Separation Payment Period");
         and
     
         (iii) An amount equal to $202,000 payable on April 1, 2003 in lieu of
         all payments under the Alpharma Inc. Executive Incentive Compensation
         Plan (the "Incentive Plan"); it being understood that there shall be no
         further payments due under the Incentive Plan for the 2000 fiscal year
         or any periods during the Separation Payment Period.
     
         All payments required by this subparagraph shall be made at the time,
         and subject to the tax withholding and deductions, as are regular
         salary payments made to executives of the Alpharma Group.
     
      b. In accordance with the terms of the Alpharma Inc. Stock Option Plan,
         all options not vested on or before February 15, 2002 shall be
         extinguished and not subject to further exercise. For avoidance of
         doubt, any stock options which, by the terms of the Plan and the
         applicable stock option contracts between you and the Company, remain
         unvested as of February 14, 2002, shall not be exercisable and shall be
         extinguished as at February 14, 2002. In recognition of stock options
         that would have become exercisable had you continued as an employee of
         the Alpharma Group through December 31, 2002, the Company shall make
         you a payment (subject to all applicable tax withholding) of $239,831.
         Such payment shall be made to you on or before February 28, 2002. All
         options that are currently vested shall remain exercisable until
         February 15, 2002.
      c. Your status as an active employee in the any pension plan of the
         Alpharma Group in which you presently are a participant shall terminate
         on January 15, 2002, and you shall not be entitled to any further
         credit for service for vesting or benefit accrual thereunder after such
         date. All rights under such plan which are vested as of January 15,
         2002 shall remain unaffected by this Letter Agreement.
     
         .
     
      d. You shall be entitled to the following welfare benefits in the form and
         in the amounts applicable to you on the date hereof:
     
         health, dental, vision and prescription drug plan
     
         executive car allowance
     
         tax and financial planning reimbursement
     
         group life insurance and AD&D
     
         group short and long term disability
     
         for the full Separation Payment Period upon your payment of any
         employee contributions to or with respect to such plans as are
         applicable to executive employees of the Alpharma Group from time to
         time during the Separation Payment Period. Except as specifically set
         forth in this Letter Agreement, no other fringe benefits shall be
         payable during the Separation Payment Period.
     
      e. You will be permitted to keep your personal computer (after cooperating
         with the Company to remove all Company materials from the memory of
         such computer), palm pilot and cellular phone, provided that as of
         January 15, 2002, you will be required to assume any monthly usage fees
         associated therewith.
      f. You will be offered continued health benefits as provided by the
         Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA")
         commencing at the end of the Separation Payment Period upon the terms
         and conditions available to employees of the Alpharma Group as of the
         end of the Separation Payment Period. Information concerning your COBRA
         rights will be provided at the end of the Separation Payment Period.

 3.  In consideration of the promises of the Alpharma Group in paragraph 2 above
     and otherwise herein, which you acknowledge are in excess of what you would
     otherwise be entitled to receive, you hereby release each of the entities
     of the Alpharma Group, their affiliates, officers, employees and directors
     (collectively the "Alpharma Releasees") from and against any and all
     claims, demands, causes of action, damages, expenses and liabilities,
     whether now known or unknown, which you now have or may have against the
     Alpharma Releasees which relate in any way to your employment with the
     Alpharma Group, or any entity therein, or the termination of your
     employment, prior to the date of this Letter Agreement (a "Claim"). This
     includes, without in any way limiting the foregoing language, any and all
     claims under Title VII of the Civil Rights Act of 1964, as amended, the
     Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, the
     Reconstruction Era Civil Rights Act, as amended, the Family and Medical
     Leave Act of 1993, the Worker Adjustment Retraining and Notification Act,
     the Employee Retirement Income Security Act of 1974, as amended, the Fair
     Labor Standards Act, the United States Constitution, the Constitution of
     the State of Maryland and/or any and all other local, state or federal
     statute, law, order, rule, regulation or ordinance (including but not
     limited to labor, employment, benefit or wage matters), and/or any and all
     contract or tort claims.

     In consideration of the promises made by you in this Letter Agreement, the
     Alpharma Releasees hereby release you from and against any and all claims,
     demands, causes of action, damages, expenses and liabilities, now known to
     the Alpharma Group, which they now have or may have against you which
     relate in any way to your employment with the Alpharma Group, or any entity
     therein, or the termination of your employment, prior to the date of this
     Letter Agreement

 4.  In signing this Letter Agreement you represent that you have not filed any
     Claim against the Alpharma Releasees and hereby covenant not to file any
     such Claim. You further agree that, in the event any Claim is brought by a
     governmental agency, this Letter Agreement shall serve as a complete
     defense to such Claim. In signing this Letter Agreement the Company, on
     behalf of the Alpharma Releasees, represents that they have not filed any
     claim against you and hereby covenant not to file any such claim.
 5.  You agree that, prior to July 14,2002, you will not directly or indirectly
     engage in the business of producing, marketing or distributing non-branded
     generic pharmaceutical products (prescription or OTC) of the liquid or
     topical forms currently produced by the Alpharma Group within the United
     States (a "Competing Business"). For the purposes of the preceding sentence
     each of the following activities shall, without limitation, be deemed to
     constitute engaging in a Competing Business: to work with, be employed by,
     consult for, either individually, in partnership or as a principal, agent,
     officer, director or employee of another entity meeting the definition
     contained within the preceding sentence. You acknowledge and agree that the
     covenants set forth in this paragraph 5 are reasonable in scope, duration,
     geographic area and in all other respects. You and the Alpharma Group
     further agree that if any of the provisions of this paragraph 5 shall be
     determined by any court or competent jurisdiction to be invalid, illegal or
     unenforceable in whole or in part, and such determination shall become
     final, such provision shall be deemed to be severed or limited, but only to
     the extent required to render the remaining provisions of this paragraph 5
     enforceable. This paragraph 5 as thus amended shall be enforced to give
     effect to the intention of the parties insofar as that is possible. You and
     the Alpharma Group acknowledge and you agree that if you are found by a
     court of competent jurisdiction to have breached any covenant of this
     paragraph 5 all obligations of the Alpharma Group to pay compensation under
     paragraph 2 of this Agreement shall terminate.
 6.  You and the Alpharma Group agree that in the event of any breach by either,
     the non-breaching party shall be entitled, in addition to its other rights
     and remedies, to enforce its rights under this Agreement by specific
     performance, injunction and/or other equitable relief in order to enforce
     or prevent any violations (whether anticipatory, continuing or future) of
     the provision of this Agreement.
 7.  The Alpharma Group agrees not to make any statement at any time which
     disparages you or the services you have provided for the Alpharma Group,
     and you agree not to make any statement at any time which disparages the
     Alpharma Group or its officers, directors or employees. You agree not to
     disclose or use in any manner any confidential or proprietary information
     or trade secrets regarding the Alpharma Group or its businesses, products,
     operations, technology or plans unless and until such information shall
     have become generally known to the public other than as a result of any
     disclosure or other action by you.
 8.  The Company will pay for executive outplacement services to be rendered by
     an outplacement firm selected by you and acceptable to the Company to
     assist you in obtaining further employment. This engagement shall be for a
     period commencing on January 16, 2002 and ending on the earlier of (a) your
     acceptance of full time employment or (b) January 15, 2003. The Company
     will pay all of the reasonable costs of such services as invoiced by the
     outplacement firm. Except as otherwise provided in this paragraph 8, the
     Company shall not be responsible for any of your personnel expenses
     associated with obtaining employment. This Letter Agreement contains the
     entire agreement between you and the Alpharma Group with respect to the
     subject matter hereof and supersedes all prior agreements or
     understandings, written or oral. You acknowledge that the Alpharma Group
     has made no warranties, promises or representations of any kind which you
     have relied in executing this Letter Agreement expect as specifically set
     forth herein.
 9.  If the Company should file for, or involuntarily be placed under,
     protection under the United States Bankruptcy Code, all payments due to you
     under this Letter Agreement shall be entitled to a priority to fullest
     extent permitted by applicable law; provided that the provisions of this
     sentence shall not affect the priority rights of secured debtors of the
     Company or its subsidiaries.
 10. You acknowledge that you have read this Letter Agreement carefully and
     understand all of its terms. You understand that you have the right to
     obtain, and you acknowledge that you have obtained, legal counsel prior to
     signing this Letter Agreement and that you have been provided with
     reasonable time to obtain and consider such counsel. You also understand
     that this Letter Agreement shall not be effective or enforceable and no
     payments shall be due hereunder until both (a) you sign and return the
     enclosed copy of this Letter Agreement to the Vice President and Chief
     Legal Officer of the Company and (b) 10 business days after the date you
     return a signed copy of this Letter Agreement have expired without you or
     your counsel giving written notice that you are revoking your acceptance of
     this Letter Agreement. This Letter Agreement is open for acceptance by you
     until the close of business on November 30, 2001.

 

 

Very truly yours,

Alpharma Inc.

 

By:_____________________

Ingrid Wiik, President and Chief

Executive Officer

For the Alpharma Group

 

The undersigned agrees to all of the terms and conditions of this Letter
Agreement, including without limitation, the Release contained herein.

 

Dated: November 21, 2001

 

 

Thomas Anderson

 

 

 

 

 